Case 1:19-cr-10040-JDB Document 152-1 Filed 03/12/20 Page 1 of 2                    PageID 2462



                                        PRESS RELEASE

                       Tennessee Association of Criminal Defense Lawyers
                                        March 12, 2020



       As Tennesseans brace for the growing spread of the COVID-19 virus, expert opinion
indicates that we face weeks, if not months, of infection and illness. Our governor has declared
a state of emergency. One segment of our population is particularly at risk of infection: the law
enforcement officers employed in our local jails and state prisons and the tens of thousands of
men and women who are confined there. The Tennessee Association of Criminal Defense
Lawyers (TACDL) calls on our state and community leaders to take action to prepare for and
address this significant health risk.
       Incarcerated persons are particularly susceptible to this airborne virus because of
communal confinement in close quarters and because many facilities use recycled air. Jailers
must work in this environment. Many prisoners in our jails and prisons are vulnerable to the
most severe symptoms of the virus due to their age and underlying health issues. Holding them
in a “cruise ship” environment, where they will face repeated exposure to the virus, increases
the likelihood of severe illness or death and will dramatically increase the costs to our state and
communities for treating these persons. Once the disease enters the incarcerated population,
it is likely to spread quickly among inmates and correction officers.
       Because a significant number of our jail and prison population is comprised of persons
who have not yet been convicted but are detained pending trial or disposition of their case,
there are opportunities to temporarily reduce this population until this health crisis has passed.
Therefore, to minimize the spread of the COVID-19 virus and its impact, TACDL proposes the
following six (6) steps to be implemented by our local and state officials to reduce the number
of our pre-trial detainees, if they have not been implemented already:


   1. Begin screening all jail or prison intakes;
   2. Devise a system for quarantining those infected with the virus, preferably in a facility
       that does not recycle air to the rest of the population;
Case 1:19-cr-10040-JDB Document 152-1 Filed 03/12/20 Page 2 of 2                  PageID 2463



   3. Liberally grant release to pre-trial detainees charged with non-violent offenses;
   4. Release those detainees that are the most vulnerable to the harshest symptoms of the
       virus;
   5. Pause the practice of holding arrestees without bond for violations of probation,
       particularly when no new offense has been committed; and
   6. Increase the use of citations in lieu of arrest when permitted.


       In addition, TACDL calls on judges, prosecutors, and defense lawyers to work to resolve
charges upon “time served” whenever possible, and to otherwise give great weight to
sentencing alternatives other than incarceration. Should the COVID-19 virus spread in our jails
and prisons, a term of imprisonment may very well become “cruel and unusual” in violation of
our state and federal constitutions.
       Finally, TACDL praises local and state law enforcement officials, district attorney
generals, and judges for their proactive approach to this crisis and for the steps they have
already taken to protect this vulnerable segment of our population.
